Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-01-2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-01-2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendments
The amended claims 1 – 4, 5 – 11, and 13 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Sanghi et al (US Pub. #: 20190377895), hereafter Sanghi, Walch, Mark (US Pub. #: 20080247674), hereafter Walch and Zhang et al (US Pub. #: 20200159629), hereafter Zhang have been fully considered and are persuasive. Claims 5 and 12 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 4, 5 – 11, and 13 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment

1. (Currently amended) A method of masking data, the method comprising: disabling, by one or more processors of a computer system, a data structure that includes at least one data index, wherein the at least one data index is a self- balancing tree; masking, by the one or more processors of the computer system, the data structure in a table with an isomorphic function; enabling, by the one or more processors of the computer system, the data structure; and updating, by the one or more processors of the computer system, the self-balancing tree of the at least one data index such that the masked data structure relationships are and preserving the relationships, by the one or more processors of the computer system, between the masked data and the original data by not requiring at least one of the deletion and reconstruction of the at least one data index.
8. (Currently amended) A computer system, comprising: one or more processors; one or more memory devices coupled to the one or more processors; and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method of masking data, the method comprising:       disabling, by one or more processors of a computer system, a data structure that includes at least one data index, wherein the at least one data index is a self-balancing tree; relationships are ; and preserving the relationships, by the one or more processors of the computer system, between the masked data and the original data by not requiring at least one of the deletion and reconstruction of the at least one data index.
15. (Currently amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computer system implements a method of masking data, the method comprising: disabling, by one or more processors of a computer system, a data structure that includes at least one data index, wherein the at least one data index is a self- balancing tree; masking, by the one or more processors of the computer system, the data structure in a table with an isomorphic function; enabling, by the one or more processors of the computer system, the data structure; relationships are and preserving the relationships, by the one or more processors of the computer system, between the masked data and the original data by not requiring at least one of the deletion and reconstruction of the at least one data index.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Sanghi teaches [0031, Fig. 3] the data masking apparatus disables constraints associated with the database table where constraints include relationships and rules in the database... [0004] metadata is associated with the database; [0032] the data masking apparatus performs data masking at a column level in the database table; [0033-0035] the data masking apparatus enables the disabled constraints thereby enabling the operational relationships and rules at the database; [0033-34] the data masking apparatus generates update statements about the data masking into a SQL file… each record that has all its confidential data masked with the preconfigured algorithm… and converts the obtained database into a data masked database to protect the integrity of the data after metadata validation and [0036] updates the log tables.

Further, a second prior art of record Walch teaches [0104-105] creating an underlying isomorphic database: Mapping Mask is performed on Prime Graph where those edges that map one-to-one with a bit in a mapping mask value (i.e., isomorphic function), a sub graph that is isomorphic is generated.

Further, a third prior art of record Zhang teaches [0023-25] a self-balancing binary search tree is used to store the index table. The disk addresses of all entries of the index table are stored in a self-balancing binary tree.



Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 8 and 15 mutatis mutandis.  Claims 5 and 12 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.